MEMORANDUM DECISION
                                                                        May 18 2015, 9:41 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Leanna Weissman                                          Gregory F. Zoeller
      Lawrenceburg, Indiana                                    Attorney General of Indiana
                                                               Christina D. Pace
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Anthony Armacost,                                        May 18, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               15A04-1410-CR-512
              v.                                               Appeal from the Dearborn Superior
                                                               Court 2
      State of Indiana,                                        The Honorable Sally A.
                                                               Blankenship, Judge
      Appellee-Plaintiff.
                                                               Case No. 15D02-1206-FD-287




      Vaidik, Chief Judge.



                                            Case Summary
[1]   Anthony Armacost appeals the two-and-one-half-year sentence imposed after

      he pled guilty to receiving stolen property. He specifically argues that his


      Court of Appeals of Indiana | Memorandum Decision 15A04-1410-CR-512 | May 18, 2015       Page 1 of 4
      sentence is inappropriate. Based on Armacost’s extensive criminal history that

      spans fifteen years, we conclude that the sentence imposed in this case is not

      inappropriate.



                            Facts and Procedural History
[2]   In September 2014, thirty-eight-year-old Armacost pled guilty to receiving

      stolen property as a Class D felony after he stole a gas weed trimmer in Ohio

      and sold it at a pawn shop in Indiana. At the sentencing hearing, the evidence

      revealed that Armacost has an extensive fifteen-year criminal history that

      includes seven prior felony convictions in Ohio and Kentucky for aggravated

      assault, driving under the influence, resisting arrest, trafficking in marijuana,

      breaking and entering, and two counts of theft. He also has misdemeanor

      convictions in Ohio for drug abuse, disorderly conduct, possession of cocaine,

      and resisting arrest. He has two probation violations and seven community-

      corrections violations. Armacost committed theft, breaking and entering, and

      burglary in Ohio after committing the offense in this case. After hearing this

      evidence, the trial court sentenced Armacost to two-and-one-half years for Class

      D felony receiving stolen property.


[3]   Armacost appeals.



                                Discussion and Decision
[4]   Armacost’s sole argument is that his two-and-one-half-year executed sentence is

      inappropriate. The Indiana Constitution authorizes independent appellate
      Court of Appeals of Indiana | Memorandum Decision 15A04-1410-CR-512 | May 18, 2015   Page 2 of 4
      review and revision of the trial court’s sentencing decision. Brown v. State, 10
N.E.3d 1, 4 (Ind. 2014). We implement this authority through Indiana

      Appellate Rule 7(B), which provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find the

      sentence inappropriate in light of the nature of the offense and the character of

      the offender. Id. Armacost bears the burden on appeal of showing us that his

      sentence is inappropriate. See Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006).


[5]   Here, concerning the nature of the offense, Armacost stole a gas weed trimmer

      in Ohio and sold it at an Indiana pawn shop. Although this offense is not

      particularly egregious, it is Armacost’s character that militates against any

      downward revision in his sentence.


[6]   When considering the character of the offender, a relevant consideration is the

      defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

      App. 2007) (explaining that even a minor criminal history reflects poorly on the

      defendant’s character). The significance of a defendant’s prior criminal history

      will vary based on the gravity, nature, and number of prior offenses as they

      relate to the current offense. Smith v. State, 889 N.E.2d 261, 263 (Ind. 2008).


[7]   Armacost has seven prior felony convictions, including two for theft and one

      for breaking and entering. He also has several misdemeanor convictions and

      probation violations as well as seven community-corrections violations. After

      committing the offense in this case, Armacost committed theft, breaking and


      Court of Appeals of Indiana | Memorandum Decision 15A04-1410-CR-512 | May 18, 2015   Page 3 of 4
      entering, and burglary in Ohio. Clearly, Armacost has not reformed his

      criminal behavior despite his numerous contacts with the criminal-justice

      system. See Abbott v. State, 961 N.E.2d 1016, 1020 (Ind. 2012). In light of the

      nature of the offense and his character, Armacost has failed to persuade us that

      his sentence is inappropriate.


[8]   Affirmed.


      Kirsch, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 15A04-1410-CR-512 | May 18, 2015   Page 4 of 4